--------------------------------------------------------------------------------

CONSULTANT AGREEMENT

THIS AGREEMENT effective as of the First day of May, 2007 (the “Effective
Date”):

BETWEEN:

> > > SUN CAL ENERGY INC., a Nevada corporation, with an office at #700 – 205
> > > 5th Avenue S.W., Calgary, AB T2P 2V7
> > > 
> > > (the “Company”)

AND:

> > > LEWIS DILLMAN DOING BUSINESS AS WESTERN EAGLE, #900 - 555 Burrard Street,
> > > Vancouver, BC, V7X 1M8
> > > 
> > > (the “Consultant”)

WHEREAS:

A.                        The Company is a public company called Sun Cal Energy
Inc. (“SCEI”);

B.                         The Company is engaged in, among other things, the
business of oil and gas exploration;

C.                         The Company owns and utilizes various trade secrets
and proprietary information in connection with its business and is constantly
developing and striving to develop new trade secrets and proprietary information
to allow it to maintain and enhance its competitive position in its industry;

D.                         The Consultant has certain skills and expertise, as
represented to the Company by the Consultant, which will benefit the Company;

E.                         The Company wishes to obtain and the Consultant
wishes to provide certain services to the Company on the terms and conditions
contained in this Agreement;

F.                         The Consultant will be placed in a position of
authority and trust and will come into contact with, or have access to certain
trade secrets and/or confidential information of and relating to the Company.
All information disclosed to the Consultant by the Company is done so in the
context of a confidential relationship between the Consultant and the Company;
and

G.                         The Consultant would not be retained by the Company
or be given access to work, or contact with any such trade secrets and/or
confidential information unless the Consultant maintains any and all such trade
secrets and/or confidential information in the strictest of confidence.

--------------------------------------------------------------------------------

- 2 -

THEREFORE THIS AGREEMENT WITNESSES that the parties AGREE AS FOLLOWS:

1.                         SERVICES, TERM, ETC.

1.1                       Services. The Consultant will perform those services
customarily performed by the Chief Executive Officer (“CEO”) of the Company and
as directed by board of directors (the “Services”).

1.2                       Equipment. The Consultant will provide its own
equipment to perform the Services except as otherwise set out in this Agreement.

1.3                       Facilities. The Company will be responsible for all
necessary office premises and basic office equipment including space, desk,
telephone, signs, and business cards.

1.4                       Reporting. The Consultant will keep the Company
informed of all matters concerning the Consultant’s Services at such time and in
such manner as the board of directors of the Company may determine.

1.5                       Term and Termination. This Agreement will commence on
the Effective Date and will continue for a period of one year (the “Term”).
Either party will have the right to terminate this Agreement before the end of
the Term without cause:

  (a)

within the first six months of service by giving one day’s written notice of
termination;

        (b)

after six months of service by giving one month’s written notice of termination
or at the discretion of the Company, payment in lieu of notice (based on the
Contract Rate, as defined below, for one month), or some combination thereof.

1.6                       No Employment, No Authority to Bind, Etc. The
Consultant and the Company acknowledge and agree that nothing contained in this
agreement will be interpreted to constitute the Consultant as an employee or
agent of the Company. Neither the Consultant nor the Company have the authority,
express or implied, to bind the other in any respect and will not represent
themselves as having such authority, it being intended that the Consultant will
be responsible for its own actions. The Consultant is retained only for the
purposes and to the extent set out in this Agreement.

1.7                       Devotion of Time. The Consultant need only devote such
portion of the Consultant’s time as is necessary to complete the Services
required. The Consultant is not precluded from acting in any other capacity for
any other person, firm or Company provided that it does not conflict with the
Consultant’s duties to the Company.

2.                         REMUNERATION

2.1                       Compensation. The Company will pay to the Consultant
$7,000 (U.S.) per month (the “Contract Rate”), payable at the end of each month
upon receipt of an invoice, which includes the date, month worked, and a general
description of the Services provided. The Contract Rate includes payment for
labour, equipment and supplies.

--------------------------------------------------------------------------------

- 3 -

2.2                       GST. The Contract Rate is inclusive of Goods and
Services Tax (“GST”). To the extent that the Consultant is required to collect
and remit GST, the Consultant will show the applicable GST amount as a separate
line item on the Consultant’s invoice for Services and provide to the Company
the Consultant’s GST registrant number.

2.3                       Signing Bonus. Upon acceptance by both parties, the
Company agrees to issue 250,000 restricted shares of the Company. Following one
year of service, the Company agrees to issue an additional 250,000 restricted
shares of the Company.

2.4                       Bonuses. The Company in its sole discretion, may
choose to pay the Consultant bonuses or other discretionary payments.

2.5                       Incentive Plans. The Company in its sole discretion,
may choose to provide the Consultant with short or long term incentive plans or
other discretionary investment opportunities, such as stock options. Any such
remuneration will be provided in accordance with the plan documents (i.e. share
purchase agreement).

2.6                       No Deductions. The Company will not make any statutory
source deductions from the compensation payable to the Consultant under this
Agreement, such as, but not limited to federal income tax, provincial income
tax, Canada Pension Plan and Employment Insurance. The Consultant is solely
responsible for withholding and remitting any local, provincial, or federal
payroll-related taxes or assessments related to performance of the Services.

2.7                       No Benefits. The Consultant is not entitled to any
benefits or privileges that may be provided by the Company to its employees.

2.8                       Expenses. The Company will pay the Consultant for all
reasonable out of pocket expenses incurred by the Consultant in carrying out the
Services provided they are pre-approved by the Company and individually listed
as a separate line item on the Consultant’s invoice for Services.

3.                         GENERAL OBLIGATIONS

3.1                       WCB. The Consultant is solely responsible for the
Consultant’s registration and payment of assessments for coverage with the
Workers Compensation Board. If requested by the Company, proof of coverage must
be provided immediately.

3.2                       Indemnity of the Company. The Consultant agrees to
indemnify the Company from all losses, claims, actions, damages, charges, taxes,
penalties, assessments or demands (including reasonable legal fees and expenses)
which may be made by the Canada Revenue Agency, Employment Insurance Plan, the
Canada Pension Plan, the Workers Compensation Plan, or related plans or
organizations requiring the Company to pay an amount under the applicable
statutes and regulations in relation to any Services provided to the Company
pursuant to this Agreement.

3.3                       Indemnity of the Consultant. The Company agrees to
indemnify the Consultant from all losses, claims, actions, damages, assessments
or demands (including reasonable legal fees and expenses) made against the
Consultant which result from the Consultant’s actions,

--------------------------------------------------------------------------------

- 4 -

omission or negligence in the performance of the Services. The Company will not
indemnify the Consultant where the Consultant’s actions or omissions are
fraudulent.

3.4                       Company’s Policies. The Consultant is bound by the
various policies of the Company and notwithstanding that those policies may be
varied from time to time. If there is an express conflict between any such
policies and this Agreement, then this Agreement governs.

3.5                       Use of the Company’s Property. The Consultant must not
save, retain or store copies of any communications, documentation, records or
files being the rightful property of the Company in any form outside the office
or on any personal electronic device (i.e. ipod, PDA, cell phone, black berry,
personal computer, mass storage device, cd, etc.) for any reason unless
expressly permitted by the Company.

3.6                       Return of Company’s Property. Whenever requested by
the Company and immediately upon termination of this Agreement for any reason,
the Consultant will deliver to the Company all property belonging to the
Company, including without limitation any keys, security cards, passwords,
devices, documents, papers, plans, materials or other property, and any copies
or reproductions thereof, which may have come into the Consultant’s possession
during the course of the Consultant’s engagement by the Company. For greater
certainty, any communications or documentation transmitted by, received from, or
stored in the Company’s computer, email or voicemail systems, regardless of any
personal content, are the property of the Company.

3.7                       Non-Solicitation. During the Term of this Agreement,
the Consultant will not:

  (a)

solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any supplier, employee, consultant, customer or prospective customer
of the Company as at the date of termination of this Agreement, to become a
supplier, employee, consultant, or customer of any business or enterprise that
competes with the Company;

        (b)

solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any employee or consultant of the Company as at the date of
termination of this Agreement, to become an employee or consultant of any
business or enterprise that competes with the Company.

3.8                       Not in Breach of Prior Agreements. The Consultant
represents that his performance of all the terms of this Agreement do not and
will not breach any fiduciary or other duty or any covenant, agreement or
understanding (including any agreement relating to any proprietary information,
knowledge or data acquired by the Consultant in confidence, trust or otherwise
prior to the Effective Date) to which the Consultant is a party or by the terms
of which the Consultant may be bound. The Consultant agrees that he will not
disclose to the Company, or induce the Company to use any proprietary
information, knowledge or data belonging to any previous Company or others. The
Consultant further agrees not to enter into any agreement or understanding,
either written or oral, in conflict with the provisions of this Agreement.

--------------------------------------------------------------------------------

- 5 -

4.                         CONFIDENTIAL INFORMATION & INTELLECTUAL PROPERTY

4.1                       Confidential Information. For purposes of this
agreement, the term “Confidential Information” means all of the following
materials and information (whether or not reduced to writing and whether or not
patentable or protectible by copyright) which the Consultant receives, received
access to, conceived or developed, in whole or part, directly or indirectly, in
connection with its relationship with the Company or in the course of providing
the Services to the Company (in any capacity, whether executive, managerial,
planning, technical, sales, research, development, manufacturing, engineering or
otherwise) or through the use of any of the Company’s facilities or resources:

  (a)

business plans, strategies, tactics, policies, resolutions, patent applications,
trademark applications, trade name applications and industrial design
applications;

        (b)

litigation, negotiations or contractual arrangements;

        (c)

financial information, including but not limited to, cost, pricing, performance
data, debt arrangements, equity structure, interests and holdings;

        (d)

operational and scientific information, including but not limited to, marketing,
research techniques, exploration techniques, trade secrets, product
specifications, data, data base information, know-how, methodologies, formulae,
models, compositions, processes, improvements, devices, inventions, discoveries,
concepts, ideas, designs, sketches, photographs, graphs, drawings, notes,
samples, past, current and planned research and development, systems, structures
and architectures and related processes (collectively, the “Works”);

        (e)

marketing information, including but not limited to, current and planned
marketing activities, methods and processes, marketing strategies, advertising
strategies, customer or client lists, current and anticipated customer or client
requirements, price lists and methodologies, marketing research methodologies,
market studies, sales and marketing plans and information concerning customers,
clients or suppliers, and strategies for attracting and dealing with customers
or clients, including information relevant to the design and implementation of
marketing plans and advertising campaigns;

        (f)

personnel information, including but not limited to, the names and backgrounds
of key personnel, personnel lists, resumés, personnel data, including
information about compensation and benefits, organization structure, performance
evaluations of personnel of the Company and personnel training techniques and
materials;

        (g)

any and all information concerning the business and affairs of the Company which
the Company treats as proprietary and confidential and which is not in the
public domain;

        (h)

any other information, however documented, of the Company that is a trade secret
under any applicable legislation or at common law; and


--------------------------------------------------------------------------------

- 6 -

  (i)

all ideas which are derived from or related to the Consultant’s access to or
knowledge of any of the above enumerated materials and information.

4.2                       Failure to mark any of the Confidential Information as
confidential, proprietary or protected information does not affect its status as
part of the Confidential Information under the terms of this Agreement.

4.3                       For purposes of this Agreement, the information that
would otherwise be Confidential Information which is or becomes publicly
available without breach of:

  (a)

this Agreement;

        (b)

any other agreement or instrument to which the Company is a party or a
beneficiary; or

        (c)

any duty owed to the Company by the Consultant or any third party;

> (“Available Information”)

is not Confidential Information, provided, however, that the Consultant
acknowledges and agrees that if the Consultant seeks to disclose, divulge,
reveal, report, publish, transfer or use, for any purpose, any Available
Information, the Consultant bears the burden of proving that such information is
Available Information.

4.4                       Definition of Intellectual Property. For purposes of
this Agreement, the term “Intellectual Property” means all Works, trademarks,
trademark applications, patents, patent applications, copyright materials, trade
names, trade name applications, industrial designs, and applications to register
designs.

4.5                       Treatment of Information. The Consultant acknowledges
that as a result of his relationship with the Company, the Consultant may use,
acquire or add to Confidential Information or Intellectual Property.

4.6                       The Consultant will not at any time during or
following the term of this Agreement, directly or indirectly, disclose, divulge,
reveal, report, publish, transfer or use for any purpose any of the Confidential
Information, except with the prior written consent of the Company, or except if
the Consultant is acting as a Consultant of the Company solely for the benefit
of the Company in connection with the Company’s business and in accordance with
the Company’s business practices and policies.

4.7                       Disclosure of any Confidential Information is not
prohibited if the disclosure is directly pursuant to a valid and existing order
of a court or other governmental body or agency within Canada or the United
States of America; provided, however, that:

  (a)

the Consultant will first have given prompt notice to the Company of any
possible or prospective order (or proceeding pursuant to which any order may
result); and

        (b)

the Company will have been afforded a reasonable opportunity to prevent or limit
any disclosure.


--------------------------------------------------------------------------------

- 7 -

4.8                       Ownership of Information and Intellectual Property.
Subject to Section 4.11, the Consultant acknowledges and agrees that all rights,
title and interest in any Confidential Information or Intellectual Property
remains the exclusive property of the Company. Accordingly, the Consultant
specifically agrees and acknowledges that it has no interest in the Confidential
Information or Intellectual Property, notwithstanding the fact that the
Consultant may have created or contributed to the creation of or its name or
employee’s name is used in association with such Confidential Information or
Intellectual Property.

4.9                       Waiver of Moral Rights. The Consultant waives all
moral rights to any such Intellectual Property, including, but not limited to,
the right to the integrity of the Intellectual Property, the right to be
associated with the Intellectual Property as its author by name or under a
pseudonym and the right to remain anonymous.

4.10                      Disclosure of Intellectual Property. The Consultant
will immediately disclose to the Company all Intellectual Property developed in
whole or in part by the Consultant during the term of this Agreement and to
assign to the Company any right, title or interest the Consultant may have in
the Intellectual Property. The Consultant will execute any instruments and to do
all other things reasonably requested by the Company (both during and after
termination of this Agreement) in order to vest more fully in the Company all
ownership rights in those items transferred by it to the Company.

4.11                      Sections 4.5 to 4.10 do not apply in respect of any
invention, copyrighted material, trademarks, patents or other intellectual
property, including applications therefore, where:

  (a)

no equipment, supplies, facility, Confidential Information or Intellectual
Property of the Company was used, which was developed entirely on the
Consultant’s own time, and which does not:

          (i)

relate to the business of the Company;

          (ii)

relate to the Company’s actual or demonstrably anticipated processes, research
or development; or

          (iii)

result from any work performed by the Consultant for the Company; or

          (b)

the Consultant owned or had an interest in, or were conceived of, created, or
first reduced to practice, prior to his or her employment with the Company,
provided they are listed by the Consultant and attached as a Schedule to this
Agreement. The Company agrees to keep the Schedule in confidence.

4.12                      Use of Consultant’s Name, Image, etc. The Company may
use the Consultant’s name, image, appearance, likeness and form, without
limitation, in connection with the Company, including but not limited to the
creation, development, production, manufacture, distribution, promotion and use
of its products and services, during the term of this Agreement and for a period
of two (2) years from the date of termination of this Agreement, regardless of
whether the termination is voluntary or involuntary.

--------------------------------------------------------------------------------

- 8 -

5.                         MISCELLANEOUS

5.1                       Severability. If any provision of this Agreement is
determined by a court or tribunal of competent jurisdiction to be invalid,
illegal or otherwise void or unenforceable for any reason whatsoever, then such
provision will be severed from this Agreement and will not affect the validity
of the remainder of this Agreement and this Agreement will be construed as if
such provision had never been contained in this Agreement. All other provisions
of this Agreement will, nevertheless, remain in full force and effect and no
provision will be deemed dependent upon any other provision unless so expressed
in this Agreement.

5.2                       Non-Waiver. The failure of either party to insist upon
strict performance of any of the terms and conditions of this Agreement will not
be deemed a waiver of any rights or remedies that either party has and will not
be deemed a waiver of any subsequent default of the terms and conditions of this
Agreement.

5.3                       No Assignment by Consultant. The Consultant must not
assign either this Agreement or any benefit or interest granted by it without
the prior written consent of the Company.

5.4                       No Subcontracting by Consultant. The Consultant will
not subcontract all or any portion of the Services required to be performed
under this Agreement without prior written consent of the Company.

5.5                       Successors. This Agreement will operate to the benefit
of and is binding upon the Company and the Consultant and their respective
heirs, executors, administrators, successors and permitted assigns.

5.6                       Notices. Any notice required or permitted to be given
to either party must be delivered by hand or personally to the party’s address
last known to the other party and will be deemed to be received on the date of
hand delivery or personal delivery to such address. Personal delivery will
include delivery by a commercial courier.

5.7                       Survival. The Consultant’s obligations contained in
Sections 1.5, 1.6, 2.6, 3.3, 3.4, 3.6 to 3.9 and 4 will survive termination of
this Agreement.

5.8                       Governing Law. This Agreement will be governed by and
interpreted in accordance with the laws of British Columbia and the laws of
Canada that may be applicable. Any reference in this Agreement to:the Personal
Information Protection Act, means the Personal Information Protection Act, SBC
2003, C. 63 and includes any amendment, replacement or re-enactment or
subordinate legislation made in connection with the above legislation from
time-to-time.

5.9                       Independent Legal Advice. The Consultant acknowledges
that it has read and understands this Agreement, and acknowledges that it has
had the opportunity to obtain independent legal advice with respect to it.
5.10                      Seal. The parties adopt the mark [seal.jpg]as a seal
and its placement next to a signature of a party is conclusive evidence that
such party is bound by the terms of this Agreement without any further
consideration.

--------------------------------------------------------------------------------

- 9 -

5.11                      Headings. The headings utilized in this Agreement have
been inserted for convenience of reference only and in no way define, limit, or
enlarge the scope or meaning of the provisions of this Agreement.

5.12                      Execution in Counterparts. This Agreement may be
executed in several counterparts, each of which will be deemed to be an original
and all of which will together constitute one and the same instrument.

5.13                      Entire Agreement. This Agreement and any documents and
instruments referred to in this Agreement contain the whole agreement between
the Consultant and the Company with respect to the Consultant’s engagement by
the Company and there are no representations, warranties, collateral terms or
conditions, express or implied, other than as set forth in this Agreement. This
Agreement supersedes any written or oral agreement or understanding between the
Consultant and the Company.

5.14                      Amendments. No amendment, change, modification or
addition to this Agreement will be valid unless made in writing and executed by
the Company and the Consultant.

IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
as of the First day of May, 2007.

SUN CAL ENERGY INC.

Per: /s/ George Drazenovic [seal.jpg]   Authorized Signatory


SIGNED, SEALED and DELIVERED by  ) LEWIS DILLMAN doing business as  ) WESTERN
EAGLE in the presence of:  )  )   [seal.jpg]  )   Signature of Witness  ) /s/
Lewis Dillman    ) LEWIS DILLMAN doing business Name of Witness (print)  ) as
WESTERN EAGLE  )   Address of Witness  )  )      )    )   Occupation of Witness
 )


--------------------------------------------------------------------------------

CONSULTANT AGREEMENT

THIS AGREEMENT effective as of the 1st day of March, 2007 (the “Effective
Date”):

BETWEEN:

> > > SUN CAL ENERGY CORP., a Nevada corporation, with an office at Suite 301 –
> > > 1285 West Pender Street, Vancouver, British Columbia V6E 4B1
> > > 
> > > (the “Company”)

AND:

> > > LEWIS DILLMAN DOING BUSINESS AS WESTERN EAGLE, #900 - 555 Burrard Street,
> > > Vancouver, BC, V7X 1M8
> > > 
> > > (the “Consultant”)

WHEREAS:

A.                         The Company is a subsidiary of a public company
called Sun Cal Energy Inc. (“SCEI”);

B.                         The Company and SCEI are engaged in, among other
things, the business of oil and gas exploration;

C.                         The Company and/or SCEI own and utilize various trade
secrets and proprietary information in connection with its business and is
constantly developing and striving to develop new trade secrets and proprietary
information to allow it to maintain and enhance its competitive position in its
industry;

D.                         The Consultant has certain skills and expertise, as
represented to the Company by the Consultant, which will benefit the Company;

E.                         The Company wishes to obtain and the Consultant
wishes to provide certain services to the Company on the terms and conditions
contained in this Agreement;

F.                         The Consultant will be placed in a position of
authority and trust and will come into contact with, or have access to certain
trade secrets and/or confidential information of and relating to the Company and
SCEI. All information disclosed to the Consultant by the Company is done so in
the context of a confidential relationship between the Consultant and the
Company; and

--------------------------------------------------------------------------------

- 2 -

G.                         The Consultant would not be retained by the Company
or be given access to work, or contact with any such trade secrets and/or
confidential information unless the Consultant maintains any and all such trade
secrets and/or confidential information in the strictest of confidence.

THEREFORE THIS AGREEMENT WITNESSES that the parties AGREE AS FOLLOWS:

1.                         SERVICES, TERM, ETC.

1.1                       Services. The Consultant will perform those services
customarily performed by the Chief Executive Officer (“CEO”) of the Company and
as directed by board of directors (the “Services”).

1.2                       Equipment. The Consultant will provide its own
equipment to perform the Services except as otherwise set out in this Agreement.

1.3                       Facilities. The Company will be responsible for all
necessary office premises and basic office equipment including space, desk,
telephone, signs, and business cards.

1.4                       Reporting. The Consultant will keep the Company
informed of all matters concerning the Consultant’s Services at such time and in
such manner as the board of directors of the Company may determine.

1.5                       Term and Termination. This Agreement will commence on
the Effective Date and will continue for a period of one year (the “Term”).
Either party will have the right to terminate this Agreement before the end of
the Term without cause:

  (a)

within the first six months of service by giving one day’s written notice of
termination;

        (b)

after six months of service by giving one month’s written notice of termination
or at the discretion of the Company, payment in lieu of notice (based on the
Contract Rate, as defined below, for one month), or some combination thereof.

1.6                       No Employment, No Authority to Bind, Etc. The
Consultant and the Company acknowledge and agree that nothing contained in this
agreement will be interpreted to constitute the Consultant as an employee or
agent of the Company. Neither the Consultant nor the Company have the authority,
express or implied, to bind the other in any respect and will not represent
themselves as having such authority, it being intended that the Consultant will
be responsible for its own actions. The Consultant is retained only for the
purposes and to the extent set out in this Agreement.

1.7                       Devotion of Time. The Consultant need only devote such
portion of the Consultant’s time as is necessary to complete the Services
required. The Consultant is not precluded from acting in any other capacity for
any other person, firm or Company provided that it does not conflict with the
Consultant’s duties to the Company.

--------------------------------------------------------------------------------

- 3 -

2.                         REMUNERATION

2.1                       Compensation. The Company will pay to the Consultant
$7,000 (U.S.) per month (the “Contract Rate”), payable at the end of each month
upon receipt of an invoice, which includes the date, month worked, and a general
description of the Services provided. The Contract Rate includes payment for
labour, equipment and supplies.

2.2                       GST. The Contract Rate is inclusive of Goods and
Services Tax (“GST”). To the extent that the Consultant is required to collect
and remit GST, the Consultant will show the applicable GST amount as a separate
line item on the Consultant’s invoice for Services and provide to the Company
the Consultant’s GST registrant number.

2.3                       Additional Work. The Company will pay the Consultant
$100 (U.S.), including GST, for each hour worked in excess of 20 hours per week.

2.4                       Bonuses. The Company in its sole discretion, may
choose to pay the Consultant bonuses or other discretionary payments.

2.5                       Incentive Plans. The Company in its sole discretion,
may choose to provide the Consultant with short or long term incentive plans or
other discretionary investment opportunities, such as stock options. Any such
remuneration will be provided in accordance with the plan documents (i.e. share
purchase agreement).

2.6                       No Deductions. The Company will not make any statutory
source deductions from the compensation payable to the Consultant under this
Agreement, such as, but not limited to federal income tax, provincial income
tax, Canada Pension Plan and Employment Insurance. The Consultant is solely
responsible for withholding and remitting any local, provincial, or federal
payroll-related taxes or assessments related to performance of the Services.

2.7                       No Benefits. The Consultant is not entitled to any
benefits or privileges that may be provided by the Company to its employees.

2.8                       Expenses. The Company will pay the Consultant for all
reasonable out of pocket expenses incurred by the Consultant in carrying out the
Services provided they are pre-approved by the Company and individually listed
as a separate line item on the Consultant’s invoice for Services.

3.                         GENERAL OBLIGATIONS

3.1                       Commercial General Liability Insurance. While
providing the Services, the Consultant will carry and maintain and ensure that
the Consultant and any subcontractors carry and maintain, Commercial General
Liability insurance with available limits of not less than $5 million per
occurrence, for bodily injury and property damage combined. Proof of coverage
must be provided to the Company immediately on request.

3.2                       WCB. The Consultant is solely responsible for the
Consultant’s registration and payment of assessments for coverage with the
Workers Compensation Board. If requested by the Company, proof of coverage must
be provided immediately.

--------------------------------------------------------------------------------

- 4 -

3.3                       Indemnity of the Company. The Consultant agrees to
indemnify the Company from all losses, claims, actions, damages, charges, taxes,
penalties, assessments or demands (including reasonable legal fees and expenses)
which may be made by the Canada Revenue Agency, Employment Insurance Plan, the
Canada Pension Plan, the Workers Compensation Plan, or related plans or
organizations requiring the Company to pay an amount under the applicable
statutes and regulations in relation to any Services provided to the Company
pursuant to this Agreement.

3.4                       Indemnity of the Consultant. The Company agrees to
indemnify the Consultant from all losses, claims, actions, damages, assessments
or demands (including reasonable legal fees and expenses) made against the
Consultant which result from the Consultant’s actions, omission or negligence in
the performance of the Services. The Company will not indemnify the Consultant
where the Consultant’s actions or omissions are fraudulent.

3.5                       Company’s Policies. The Consultant is bound by the
various policies of the Company and notwithstanding that those policies may be
varied from time to time. If there is an express conflict between any such
policies and this Agreement, then this Agreement governs.

3.6                       Use of the Company’s Property. The Consultant must not
save, retain or store copies of any communications, documentation, records or
files being the rightful property of the Company in any form outside the office
or on any personal electronic device (i.e. ipod, PDA, cell phone, black berry,
personal computer, mass storage device, cd, etc.) for any reason unless
expressly permitted by the Company.

3.7                       Return of Company’s Property. Whenever requested by
the Company and immediately upon termination of this Agreement for any reason,
the Consultant will deliver to the Company all property belonging to the
Company, including without limitation any keys, security cards, passwords,
devices, documents, papers, plans, materials or other property, and any copies
or reproductions thereof, which may have come into the Consultant’s possession
during the course of the Consultant’s engagement by the Company. For greater
certainty, any communications or documentation transmitted by, received from, or
stored in the Company’s computer, email or voicemail systems, regardless of any
personal content, are the property of the Company.

3.8                       Non-Solicitation. During the Term of this Agreement
and for a period of one (1) year from the date of termination of this Agreement
for any reason, the Consultant will not:

  (a)

solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any supplier, employee, consultant, customer or prospective customer
of the Company as at the date of termination of this Agreement, to become a
supplier, employee, consultant, or customer of any business or enterprise that
competes with the Company;

        (b)

solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any employee or consultant of the Company as at the date of
termination of this Agreement, to become an employee or consultant of any
business or enterprise that competes with the Company.


--------------------------------------------------------------------------------

- 5 -

3.9                       Not in Breach of Prior Agreements. The Consultant
represents that his performance of all the terms of this Agreement do not and
will not breach any fiduciary or other duty or any covenant, agreement or
understanding (including any agreement relating to any proprietary information,
knowledge or data acquired by the Consultant in confidence, trust or otherwise
prior to the Effective Date) to which the Consultant is a party or by the terms
of which the Consultant may be bound. The Consultant agrees that he will not
disclose to the Company, or induce the Company to use any proprietary
information, knowledge or data belonging to any previous Company or others. The
Consultant further agrees not to enter into any agreement or understanding,
either written or oral, in conflict with the provisions of this Agreement.

4.                         CONFIDENTIAL INFORMATION & INTELLECTUAL PROPERTY

4.1                       Confidential Information. For purposes of this
agreement, the term “Confidential Information” means all of the following
materials and information (whether or not reduced to writing and whether or not
patentable or protectible by copyright) which the Consultant receives, received
access to, conceived or developed, in whole or part, directly or indirectly, in
connection with its relationship with the Company or in the course of providing
the Services to the Company (in any capacity, whether executive, managerial,
planning, technical, sales, research, development, manufacturing, engineering or
otherwise) or through the use of any of the Company’s facilities or resources:

  (a)

business plans, strategies, tactics, policies, resolutions, patent applications,
trademark applications, trade name applications and industrial design
applications;

        (b)

litigation, negotiations or contractual arrangements;

        (c)

financial information, including but not limited to, cost, pricing, performance
data, debt arrangements, equity structure, interests and holdings;

        (d)

operational and scientific information, including but not limited to, marketing,
research techniques, exploration techniques, trade secrets, product
specifications, data, data base information, know-how, methodologies, formulae,
models, compositions, processes, improvements, devices, inventions, discoveries,
concepts, ideas, designs, sketches, photographs, graphs, drawings, notes,
samples, past, current and planned research and development, systems, structures
and architectures and related processes (collectively, the “Works”);

        (e)

marketing information, including but not limited to, current and planned
marketing activities, methods and processes, marketing strategies, advertising
strategies, customer or client lists, current and anticipated customer or client
requirements, price lists and methodologies, marketing research methodologies,
market studies, sales and marketing plans and information concerning customers,
clients or suppliers, and strategies for attracting and dealing with customers
or clients, including information relevant to the design and implementation of
marketing plans and advertising campaigns;


--------------------------------------------------------------------------------

- 6 -

  (f)

personnel information, including but not limited to, the names and backgrounds
of key personnel, personnel lists, resumés, personnel data, including
information about compensation and benefits, organization structure, performance
evaluations of personnel of the Company and personnel training techniques and
materials;

        (g)

any and all information concerning the business and affairs of the Company which
the Company treats as proprietary and confidential and which is not in the
public domain;

        (h)

any other information, however documented, of the Company that is a trade secret
under any applicable legislation or at common law; and

        (i)

all ideas which are derived from or related to the Consultant’s access to or
knowledge of any of the above enumerated materials and information.

4.2                       Failure to mark any of the Confidential Information as
confidential, proprietary or protected information does not affect its status as
part of the Confidential Information under the terms of this Agreement.

4.3                       For purposes of this Agreement, the information that
would otherwise be Confidential Information which is or becomes publicly
available without breach of:

  (a)

this Agreement;

        (b)

any other agreement or instrument to which the Company is a party or a
beneficiary; or

        (c)

any duty owed to the Company by the Consultant or any third party;

> (“Available Information”)

is not Confidential Information, provided, however, that the Consultant
acknowledges and agrees that if the Consultant seeks to disclose, divulge,
reveal, report, publish, transfer or use, for any purpose, any Available
Information, the Consultant bears the burden of proving that such information is
Available Information.

4.4                       Definition of Intellectual Property. For purposes of
this Agreement, the term “Intellectual Property” means all Works, trademarks,
trademark applications, patents, patent applications, copyright materials, trade
names, trade name applications, industrial designs, and applications to register
designs.

4.5                       Treatment of Information. The Consultant acknowledges
that as a result of his relationship with the Company, the Consultant may use,
acquire or add to Confidential Information or Intellectual Property.

4.6                       The Consultant will not at any time during or
following the term of this Agreement, directly or indirectly, disclose, divulge,
reveal, report, publish, transfer or use for any purpose any of the Confidential
Information, except with the prior written consent of the

--------------------------------------------------------------------------------

- 7 -

Company, or except if the Consultant is acting as a Consultant of the Company
solely for the benefit of the Company in connection with the Company’s business
and in accordance with the Company’s business practices and policies.

4.7                       Disclosure of any Confidential Information is not
prohibited if the disclosure is directly pursuant to a valid and existing order
of a court or other governmental body or agency within Canada or the United
States of America; provided, however, that:

  (a)

the Consultant will first have given prompt notice to the Company of any
possible or prospective order (or proceeding pursuant to which any order may
result); and

        (b)

the Company will have been afforded a reasonable opportunity to prevent or limit
any disclosure.

4.8                       Ownership of Information and Intellectual Property.
Subject to Section 4.11, the Consultant acknowledges and agrees that all rights,
title and interest in any Confidential Information or Intellectual Property
remains the exclusive property of the Company. Accordingly, the Consultant
specifically agrees and acknowledges that it has no interest in the Confidential
Information or Intellectual Property, notwithstanding the fact that the
Consultant may have created or contributed to the creation of or its name or
employee’s name is used in association with such Confidential Information or
Intellectual Property.

4.9                       Waiver of Moral Rights. The Consultant waives all
moral rights to any such Intellectual Property, including, but not limited to,
the right to the integrity of the Intellectual Property, the right to be
associated with the Intellectual Property as its author by name or under a
pseudonym and the right to remain anonymous.

4.10                     Disclosure of Intellectual Property. The Consultant
will immediately disclose to the Company all Intellectual Property developed in
whole or in part by the Consultant during the term of this Agreement and to
assign to the Company any right, title or interest the Consultant may have in
the Intellectual Property. The Consultant will execute any instruments and to do
all other things reasonably requested by the Company (both during and after
termination of this Agreement) in order to vest more fully in the Company all
ownership rights in those items transferred by it to the Company.

4.11                      Sections 4.5 to 4.10 do not apply in respect of any
invention, copyrighted material, trademarks, patents or other intellectual
property, including applications therefore, where:

  (a)

no equipment, supplies, facility, Confidential Information or Intellectual
Property of the Company was used, which was developed entirely on the
Consultant’s own time, and which does not:

          (i)

relate to the business of the Company;

          (ii)

relate to the Company’s actual or demonstrably anticipated processes, research
or development; or


--------------------------------------------------------------------------------

- 8 -

  (iii)

result from any work performed by the Consultant for the Company; or


  (b)

the Consultant owned or had an interest in, or were conceived of, created, or
first reduced to practice, prior to his or her employment with the Company,
provided they are listed by the Consultant and attached as a Schedule to this
Agreement. The Company agrees to keep the Schedule in confidence.

4.12                     Use of Consultant’s Name, Image, etc. The Company may
use the Consultant’s name, image, appearance, likeness and form, without
limitation, in connection with the Company, including but not limited to the
creation, development, production, manufacture, distribution, promotion and use
of its products and services, during the term of this Agreement and for a period
of two (2) years from the date of termination of this Agreement, regardless of
whether the termination is voluntary or involuntary.

5.                         MISCELLANEOUS

5.1                       Severability. If any provision of this Agreement is
determined by a court or tribunal of competent jurisdiction to be invalid,
illegal or otherwise void or unenforceable for any reason whatsoever, then such
provision will be severed from this Agreement and will not affect the validity
of the remainder of this Agreement and this Agreement will be construed as if
such provision had never been contained in this Agreement. All other provisions
of this Agreement will, nevertheless, remain in full force and effect and no
provision will be deemed dependent upon any other provision unless so expressed
in this Agreement.

5.2                       Non-Waiver. The failure of either party to insist upon
strict performance of any of the terms and conditions of this Agreement will not
be deemed a waiver of any rights or remedies that either party has and will not
be deemed a waiver of any subsequent default of the terms and conditions of this
Agreement.

5.3                       No Assignment by Consultant. The Consultant must not
assign either this Agreement or any benefit or interest granted by it without
the prior written consent of the Company.

5.4                       No Subcontracting by Consultant. The Consultant will
not subcontract all or any portion of the Services required to be performed
under this Agreement without prior written consent of the Company.

5.5                       Successors. This Agreement will operate to the benefit
of and is binding upon the Company and the Consultant and their respective
heirs, executors, administrators, successors and permitted assigns.

5.6                       Notices. Any notice required or permitted to be given
to either party must be delivered by hand or personally to the party’s address
last known to the other party and will be deemed to be received on the date of
hand delivery or personal delivery to such address. Personal delivery will
include delivery by a commercial courier.

5.7                       Survival. The Consultant’s obligations contained in
Sections 1.5, 1.6, 2.6, 3.3, 3.4, 3.6 to 3.9 and 4 will survive termination of
this Agreement.

--------------------------------------------------------------------------------

- 9 -

5.8                       Governing Law. This Agreement will be governed by and
interpreted in accordance with the laws of British Columbia and the laws of
Canada that may be applicable. Any reference in this Agreement to:the Personal
Information Protection Act, means the Personal Information Protection Act, SBC
2003, C. 63 and includes any amendment, replacement or re-enactment or
subordinate legislation made in connection with the above legislation from
time-to-time.

5.9                       Independent Legal Advice. The Consultant acknowledges
that it has read and understands this Agreement, and acknowledges that it has
had the opportunity to obtain independent legal advice with respect to it.
5.10                     Seal. The parties adopt the mark [seal.jpg]as a seal
and its placement next to a signature of a party is conclusive evidence that
such party is bound by the terms of this Agreement without any further
consideration.

5.11                     Headings. The headings utilized in this Agreement have
been inserted for convenience of reference only and in no way define, limit, or
enlarge the scope or meaning of the provisions of this Agreement.

5.12                     Execution in Counterparts. This Agreement may be
executed in several counterparts, each of which will be deemed to be an original
and all of which will together constitute one and the same instrument.

5.13                     Entire Agreement. This Agreement and any documents and
instruments referred to in this Agreement contain the whole agreement between
the Consultant and the Company with respect to the Consultant’s engagement by
the Company and there are no representations, warranties, collateral terms or
conditions, express or implied, other than as set forth in this Agreement. This
Agreement supersedes any written or oral agreement or understanding between the
Consultant and the Company.

5.14                     Amendments. No amendment, change, modification or
addition to this Agreement will be valid unless made in writing and executed by
the Company and the Consultant.

--------------------------------------------------------------------------------

- 10 -

IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
as of the _______ day of __________________, 20___.

SUN CAL ENERGY CORP.

Per: /s/ George Drazenovic [seal.jpg]   Authorized Signatory

 

SIGNED, SEALED and DELIVERED by ) LEWIS DILLMAN doing business as ) WESTERN
EAGLE in the presence of: )   ) [seal.jpg] ) Signature of Witness  ) /s/ Lewis
Dillman   ) LEWIS DILLMAN doing business Name of Witness (print) ) as WESTERN
EAGLE   ) Address of Witness )   )   )   ) Occupation of Witness )


--------------------------------------------------------------------------------